DETAILED ACTION
Response to Amendment
1.	Amendment received on 03/08/2022 has been entered. Claims 1, 3, 6-7, 10-12 and 15-16 have been amended and claims 2, 5, 11 and 14 have been canceled.
Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
5.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a driving module, a voltage writing module, a resetting module, a pixel driving module and an electronic characteristic recovery module in claims 1, 3-4, 6-9, 10 and 12-13 and 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 3-4, 6-10, 12-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “a resetting module having two ends respectively electrically connected to the driving module and the light emitting module, configured to providing the predetermined voltage to the driving module  and a resetting voltage to the light emitting module in a resetting stage of the pixel driving module” Claim 1 also recites, “a seventh TFT, having … a gate writing the resetting voltage into the gate of the first TFT through receiving the resetting signal”. The limitations of the claim are conflicting each other and are inconsistent. Examiner notes that either a correction or clarification to the claim is required. Examiner presently interpreted the limitations as, a gate writing the resetting voltage into the light emitting module, which is consistent with the description in the specification and the figures. Similar issues are also present in independent claim 10 that also require amendment or clarification. Claims 3, 4, 6-9, 12-13 and 15-18 which depend on independent claims 1 and 10 are treated under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
both claim 1 and claim 10 recites, “having one end receiving a positive voltage source and another end electrically connected to the gate of the first TFT” it is not clear what this limitation is referring to. 
The end of claim 1 has double punctuation mark that should be addressed. Claims 3 and 12 recite, “the voltage driving module” it is not clear which voltage driving module are the claims referring. Examiner interpreted the voltage driving module to mean the voltage writing module.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any edevidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 o point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 3-4, 8-10, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0221165) in view of Akimoto et al (US 2010/0053144).
	As to claim 1, Park teaches a pixel driving circuit comprising:
a light emitting module (light emitting diode ED, fig. 3);
a driving module, electrically connected to the light emitting module, configured to control the light emitting module to generate light according to a predetermined voltage ([0081] The first transistor T1 controls a driving current supplied to the organic light emitting diode ED in response to an electric potential of the second node N2, [0086] The sixth transistor T6 includes an input electrode receiving the first initialization voltage Vint1… an output electrode connected to the second node N2, and, thereby, the control electrode of the first transistor T1); 
a voltage writing module (T2 and T3, fig. 3), having an input end and an output end, configured to write a compensation voltage to the driving module ([0083] The third transistor T3 may be referred to as a “first control transistor.” When the third transistor T3 is turned on, the first transistor T1 is connected in a diode configuration by the turned-on third transistor T3,  [0107] since the first transistor T1 is in the diode configuration, a voltage corresponding to a difference in voltage between the data signal DSj and the threshold voltage of the first transistor T1 is applied to the second node N2);
 wherein the input end of the voltage writing module has a signal input interface ([0082] The second transistor T2 is turned on by a scan signal GSi applied to the i-th scan line and provides a data signal DSj applied to the j-th data line to the first node N1), and the output end of the voltage writing module is electrically connected to the driving module (first transistor T1, fig. 3) and the light emitting module (light emitting diode ED, fig. 3);
 a resetting module (T6 and T7, fig. 3) having two ends respectively electrically connected to the driving module (first transistor T1, fig. 3) and the light emitting module (light emitting diode ED, fig. 3), configured to providing the predetermined voltage to the driving module ([0080] the sixth transistor T6 is connected between the second node N2 and a first initialization node IN1 to which the first initialization voltage Vint1 is applied) and a resetting voltage to the light emitting module in a resetting stage of the pixel driving module ([0080] The seventh transistor T7 is connected between the anode electrode of the organic light emitting diode ED and a second initialization node IN2 to which the second initialization voltage Vint2 is applied); and 
an electronic characteristic recovery module (T4 and T5, fig. 3), having one end electrically connected to the driving module (first transistor T1, fig. 3) and another end receiving a light emitting control signal (a light emitting control signal ESi, fig. 3); 
wherein the predetermined voltage and the resetting voltage are different and are both negative (fig. 2 illustrating Vint1 and Vint2 are both negative and different),
wherein the driving module comprises: 
a first thin film transistor (TFT) (T1, fig. 3), having a source, a drain and a gate, wherein the source is electrically connected to the electronic characteristic recovery module (T5 of T4 and T5, fig. 3), the drain is electrically connected to the light emitting module (light emitting diode ED, fig. 3) and the electronic characteristic recovery module (T4 of T4 and T5, fig. 3), and the gate is electrically connected to the resetting module (T6 of T6 and T7, fig. 3) and the voltage writing module (T2 and T3, fig. 3); and
 a capacitor (Cst, fig. 3); 
having one end receiving a positive voltage source (one end of Cst connected to ELVDD as seen in fig. 3) and another end electrically connected to the gate of the first TFT (T1, fig. 3),
3wherein the resetting module comprises: 
a fourth TFT (T6, fig. 3), having a drain electrically connected to the gate of the first TFT (T1, fig. 3), a source receiving the predetermined voltage (first initialization voltage Vint1 , fig. 3), and a gate receiving a resetting signal ( (i-1)-th scan signal GSi-1, fig. 3); and 
a seventh TFT (T7, fig. 3), having a source electrically connected to an input end of the light emitting module (anode of ED, fig. 3), a gate writing the resetting voltage into the light emitting module through receiving the resetting signal ([0087] The seventh transistor T7 includes an input electrode receiving the second initialization voltage Vint2, a control electrode receiving the initialization control signal GSi-1, and an output electrode connected to the anode electrode of the organic light emitting diode ED).
Park does not teach a seventh TFT, having a source electrically connected to an input end of the light emitting module, a drain electrically connected to an output end of the light emitting module and receiving a power signal as claimed.
However, Akimoto teaches a seventh TFT, having a source electrically connected to an input end of the light emitting module, a drain electrically connected to an output end of the light emitting module and receiving a power signal ([0037]  both the cathode and anode of the organic EL element 1 are connected to the ground wiring GD(m)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park, a seventh TFT, having a source electrically connected to an input end of the light emitting module, a drain electrically connected to an output end of the light emitting module and receiving a power signal, as suggested by Akimoto in order to reset both the anode and the cathode to the ground potential in order to reduce unintended lighting of the light emitting module.

2. (Canceled)  

	As to claim 3, Park in view of Akimoto teaches the pixel driving circuit, wherein the voltage driving module comprises: a second TFT (Park: T2, fig. 3), having a gate receiving a scan signal (Park: Gsi, fig. 3), a source receiving a data signal (Park: a data signal DSj, fig. 3) and a drain electrically connected to the gate of the first TFT (Park: [0082]  The second transistor T2 is turned on by a scan signal GSi applied to the i-th scan line and provides a data signal DSj  applied to the j-th data line to the first node N1, [0081] the first transistor T1 controls a driving current supplied to the organic light emitting diode ED in response to an electric potential of the second node N2, [0107] since the first transistor T1 is in the diode configuration, a voltage corresponding to a difference in voltage between the data signal DSj and the threshold voltage of the first transistor T1 is applied to the second node N2); and a third TFT (Park: T3, fig. 3), having a gate receiving the scan signal (Park: Gsi, fig. 3); wherein the second TFT is a switch transistor (Park: [0082] The second transistor T2 may be referred to as a “switching transistor.”), and the third TFT is positioned between the gate and the drain of the first TFT (Park: as seen in fig. 3).  

As to claim 4, Park in view of Akimoto teaches the pixel driving circuit, wherein the electronic characteristic recovery module comprises: a fifth TFT (Park: T5, fig. 3), having a source electrically connected to the positive voltage source (Park: ELVDD, fig. 3), a drain electrically connected to the source of the first TFT (Park: T1, fig. 3), and a gate (Park: a gate of T5, fig. 3); and a sixth TFT (Park: T4, fig. 3), having a source electrically connected to the drain of the first TFT (Park: T1, fig. 3), a drain electrically connected to the light emitting module (Park: ED, fig. 3), and a gate (Park: a gate of T4, fig. 3); wherein the gate of the fifth TFT and the gate of the sixth TFT both receive the light emitting control signal to control emitting time of the light emitting module (Park: [0085] The fourth and fifth transistors T4 and T5 are turned on or off in response to a light emitting control signal ESi  provided through the i-th light emitting line. A current path is formed or cut off between the first voltage node VN1 and the organic light emitting diode ED according to an operation of the fourth and fifth transistors T4 and T5.).  

5. (Canceled)4  


As to claim 8, Park in view of Akimoto teaches the pixel driving circuit, wherein the pixel driving circuit has a resetting stage (Park: [0093] The initialization control signal GSi-1 is activated in the scan period Sk), a data signal writing and threshold voltage compensation stage (Park: [0096] The i-th scan signal GSi applied to the i-th scan line is activated in the scan period Sk. The second transistor T2 is turned on by the i-th scan signal GSi, and the data signal DSj applied to the j-th data line is applied to the first node N1, [0083] When the third transistor T3 is turned on, the first transistor T1 is connected in a diode configuration by the turned-on third transistor T3,  [0107] since the first transistor T1 is in the diode configuration, a voltage corresponding to a difference in voltage between the data signal DSj and the threshold voltage of the first transistor T1 is applied to the second node N2), and a light emitting stage (Park: [0096]  a current path is formed between the first node N1 and the organic light emitting diode ED by the light emitting control signal ESi during the light emitting period Ek. The light emitting control signal ESi has a low state during the light emitting period Ek. Accordingly, the organic light emitting diode ED emits the light during the light emitting period Ek); wherein when the pixel driving circuit is in the resetting stage, the driving module and the resetting module are turned on (Park: [0099]-[0103],  the bold line of Fig. 5 illustrates which of the signal lines are activated and which of the transistors are turned on at the initialization stage. For example, fig. 5 illustrates T1, T6 and T7 are turned on at the initialization stage), and the electronic characteristic recovery 5 module (Park: fig. 5 shows T4 and T5 are turned off during the initialization stage), the voltage writing module (Park: fig. 5 illustrates T2 and T3 are turned off at the initialization stage) and the light emitting module are turned off (Park: OLED ED is off at the initialization stage as seen in fig. 5 ); wherein when the pixel driving circuit is in the data writing and threshold voltage compensation stage (Park: as seen by the bold line in fig. 7), the driving module (Park: T1 is turned on at this stage, fig. 7) and the voltage writing module are turned on (Park: T2 and T3 are turned on as seen in fig. 7), and the electronic characteristic recovery module (Park: T4 and T5 are turned off as seen in fig. 7), the resetting module (Park: T6 and T7 are turned off as seen in fig. 7) and the light emitting module are turned off (Park: OLED ED is off, fig. 7); and wherein when the pixel driving circuit is in the light emitting stage (this stage is seen in fig. 9), the driving module (Park: T1 is turned on at this stage, fig. 9), the electronic characteristic recovery module (Park: T4 and T5 are turned on, see fig. 9) and the light emitting module are turned on (Park: OLED ED is on as seen in fig. 9), and the voltage writing module (Park: T2 and T3 are turned off as seen in fig. 9) and the resetting module are turned off (Park: T6 and T7 are turned off as seen in fig. 9).  

As to claim 9, Park in view of Akimoto teaches the pixel driving circuit, wherein the first TFT (Park: T1, fig. 3), the second TFT (Park: T2, fig. 3), the third TFT (Park: T3, fig. 3), the fourth TFT (Park: T6, fig. 3), the fifth TFT (Park: T5, fig. 3), the sixth TFT (Park: T4, fig. 3) and the seventh TFT (Park: T7, fig. 3) are all P-type TFTs (Park: as seen in fig. 3); wherein the light emitting control signal (Park: during resetting stage as illustrated in fig. 6, Esi high) and the scan signal (Park: during resetting stage as illustrated in fig. 6, Gsi is high) correspond to a high voltage level and the electronic characteristic recovery control signal corresponds to a low voltage level in the resetting stage (Park: during resetting stage as illustrated in fig. 6, Gsi-1 is low); wherein the light emitting control signal corresponds to the high voltage level (Park: during data writing and threshold compensation as illustrated in fig. 8, Esi high) and the electronic characteristic recovery control signal (Park: during data writing and threshold compensation as illustrated in fig. 8, Gsi-1 is high) and the scan signal correspond to the low voltage level in  the data writing and threshold voltage compensation stage (Park: during data writing and threshold compensation as illustrated in fig. 8, Gsi is low); and wherein the electronic characteristic recovery control signal (Park: Gsi-1, fig. 10) and the scan signal (Park: Gsi, fig. 10) correspond to the high voltage level (Park: as seen in fig. 10) and the light emitting control signal corresponds to the low voltage level in the light emitting stage (Park: Esi is low as seen in fig. 10).  


As to claim 10, Park teaches a display device, comprising:
	a timing controller, configured to control the light emitting control signal, a scan signal and an electronic characteristic recovery control signal ( [0059] The signal controller 100  outputs … various control signals SCS, [0060] The scan driver 200 receives a scan control signal SCS  from the signal controller 100… The scan driver 200 generates a plurality of scan signals …and a plurality of light emitting control signals in response to the scan control signal SCS); and 
a pixel driving circuit (circuit CP, fig. 3), comprising:
a light emitting module (light emitting diode ED, fig. 3);
a driving module, electrically connected to the light emitting module, 6 configured to control the light emitting module to generate light according to a predetermined voltage ([0081] The first transistor T1 controls a driving current supplied to the organic light emitting diode ED in response to an electric potential of the second node N2, [0086] The sixth transistor T6 includes an input electrode receiving the first initialization voltage Vint1… an output electrode connected to the second node N2, and, thereby, the control electrode of the first transistor T1);
a voltage writing module (T2 and T3, fig. 3), having an input end and an output end, configured to write a compensation voltage to the driving module ([0083] The third transistor T3 may be referred to as a “first control transistor.” When the third transistor T3 is turned on, the first transistor T1 is connected in a diode configuration by the turned-on third transistor T3,  [0107] since the first transistor T1 is in the diode configuration, a voltage corresponding to a difference in voltage between the data signal DSj and the threshold voltage of the first transistor T1 is applied to the second node N2); 
wherein the input end of the voltage writing module has a signal input interface ([0082] The second transistor T2 is turned on by a scan signal GSi applied to the i-th scan line and provides a data signal DSj applied to the j-th data line to the first node N1), and the output end of the voltage writing module is electrically connected to the driving module (first transistor T1, fig. 3) and the light emitting module (light emitting diode ED, fig. 3);
a resetting module (T6 and T7, fig. 3) having two ends respectively electrically connected to the driving module (first transistor T1, fig. 3) and the light emitting module (light emitting diode ED, fig. 3), configured to providing the predetermined voltage to the driving module ([0080] the sixth transistor T6 is connected between the second node N2 and a first initialization node IN1 to which the first initialization voltage Vint1 is applied) and a resetting voltage to the light emitting module in a resetting stage of the pixel driving module ([0080] The seventh transistor T7 is connected between the anode electrode of the organic light emitting diode ED and a second initialization node IN2 to which the second initialization voltage Vint2 is applied); and 

 an electronic characteristic recovery module (T4 and T5, fig. 3), having one end electrically connected to the driving module (first transistor T1, fig. 3) and another end receiving a light emitting control signal (a light emitting control signal ESi, fig. 3); 
wherein the predetermined voltage and the resetting voltage are different and are both negative (fig. 2 illustrating Vint1 and Vint2 are both negative and different),
wherein the driving module comprises: 
a first thin film transistor (TFT) (T1, fig. 3), having a source, a drain and a gate, wherein the source is electrically connected to the electronic characteristic recovery module (T5 of T4 and T5, fig. 3), the drain is electrically connected to the light emitting module (light emitting diode ED, fig. 3) and the electronic characteristic recovery module (T4 of T4 and T5, fig. 3), and the gate is electrically connected to the resetting module (T6 of T6 and T7, fig. 3) and the voltage writing module (T2 and T3, fig. 3); and
 a capacitor (Cst, fig. 3);
having one end receiving a positive voltage source (one end of Cst connected to ELVDD as seen in fig. 3) and another end electrically connected to the gate of the first TFT (T1, fig. 3), 
3wherein the resetting module comprises: 
a fourth TFT (T6, fig. 3), having a drain electrically connected to the gate of the first TFT (T1, fig. 3), a source receiving the predetermined voltage (first initialization voltage Vint1 , fig. 3), and a gate receiving a resetting signal ( (i-1)-th scan signal GSi-1, fig. 3); and 
a seventh TFT (T7, fig. 3), having a source electrically connected to an input end of the light emitting module (anode of ED, fig. 3), a gate writing the resetting voltage into the light emitting module through receiving the resetting signal ([0087] The seventh transistor T7 includes an input electrode receiving the second initialization voltage Vint2, a control electrode receiving the initialization control signal GSi-1, and an output electrode connected to the anode electrode of the organic light emitting diode ED).
Park does not teach a seventh TFT, having a source electrically connected to an input end of the light emitting module, a drain electrically connected to an output end of the light emitting module and receiving a power signal as claimed.
However, Akimoto teaches a seventh TFT, having a source electrically connected to an input end of the light emitting module, a drain electrically connected to an output end of the light emitting module and receiving a power signal ([0037]  both the cathode and anode of the organic EL element 1 are connected to the ground wiring GD(m)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park, a seventh TFT, having a source electrically connected to an input end of the light emitting module, a drain electrically connected to an output end of the light emitting module and receiving a power signal, as suggested by Akimoto in order to reset both the anode and the cathode to the ground potential in order to reduce unintended lighting of the light emitting module.

11. (Canceled)4  

As to claim 12, Park in view of Akimoto teaches the display device, wherein the voltage driving module comprises: a second TFT (Park: T2, fig. 3), having a gate receiving a scan signal (Park: Gsi, fig. 3), a source receiving a data signal (Park: a data signal DSj, fig. 3) and a drain electrically connected to the gate of the first TFT (Park: [0082]  The second transistor T2 is turned on by a scan signal GSi applied to the i-th scan line and provides a data signal DSj  applied to the j-th data line to the first node N1, [0081] the first transistor T1 controls a driving current supplied to the organic light emitting diode ED in response to an electric potential of the second node N2, [0107] since the first transistor T1 is in the diode configuration, a voltage corresponding to a difference in voltage between the data signal DSj and the threshold voltage of the first transistor T1 is applied to the second node N2); and a third TFT (Park: T3, fig. 3), having a gate receiving the scan signal (Park: Gsi, fig. 3); wherein the second TFT is a switch transistor (Park: [0082] The second transistor T2 may be referred to as a “switching transistor.”), and the third TFT is positioned between the gate and the drain of the first TFT (Park: as seen in fig. 3). 

As to claim 13, Park in view of Akimoto teaches the display device, wherein the electronic characteristic recovery module comprises: a fifth TFT (Park: T5, fig. 3), having a source electrically connected to the positive voltage source (Park: ELVDD, fig. 3), a drain electrically connected to the source of the first TFT (Park: T1, fig. 3), and a gate (Park: a gate of T5, fig. 3); and a sixth TFT (Park: T4, fig. 3), having a source electrically connected to the drain of the first TFT (Park: T1, fig. 3), a drain electrically connected to the light emitting module (Park: ED, fig. 3), and a gate (Park: a gate of T4, fig. 3); wherein the gate of the fifth TFT and the gate of the sixth TFT both receive the light emitting control signal to control emitting time of the light emitting module (Park: [0085] The fourth and fifth transistors T4 and T5 are turned on or off in response to a light emitting control signal ESi  provided through the i-th light emitting line. A current path is formed or cut off between the first voltage node VN1 and the organic light emitting diode ED according to an operation of the fourth and fifth transistors T4 and T5.).  

14. (Canceled)4  

As to claim 17, Park in view of Akimoto teaches the display device, wherein the pixel driving circuit has a resetting stage (Park: [0093] The initialization control signal GSi-1 is activated in the scan period Sk), a data signal writing and threshold voltage compensation stage (Park: [0096] The i-th scan signal GSi applied to the i-th scan line is activated in the scan period Sk. The second transistor T2 is turned on by the i-th scan signal GSi, and the data signal DSj applied to the j-th data line is applied to the first node N1, [0083] When the third transistor T3 is turned on, the first transistor T1 is connected in a diode configuration by the turned-on third transistor T3,  [0107] since the first transistor T1 is in the diode configuration, a voltage corresponding to a difference in voltage between the data signal DSj and the threshold voltage of the first transistor T1 is applied to the second node N2), and a light emitting stage (Park: [0096]  a current path is formed between the first node N1 and the organic light emitting diode ED by the light emitting control signal ESi during the light emitting period Ek. The light emitting control signal ESi has a low state during the light emitting period Ek. Accordingly, the organic light emitting diode ED emits the light during the light emitting period Ek); wherein when the pixel driving circuit is in the resetting stage, the driving module and the resetting module are turned on (Park: [0099]-[0103],  the bold line of Fig. 5 illustrates which of the signal lines are activated and which of the transistors are turned on at the initialization stage. For example, fig. 5 illustrates T1, T6 and T7 are turned on at the initialization stage), and the electronic characteristic recovery 5 module (Park: fig. 5 shows T4 and T5 are turned off during the initialization stage), the voltage writing module (Park: fig. 5 illustrates T2 and T3 are turned off at the initialization stage) and the light emitting module are turned off (Park: OLED ED is off at the initialization stage as seen in fig. 5 ); wherein when the pixel driving circuit is in the data writing and threshold voltage compensation stage (Park: as seen by the bold line in fig. 7), the driving module (Park: T1 is turned on at this stage, fig. 7) and the voltage writing module are turned on (Park: T2 and T3 are turned on as seen in fig. 7), and the electronic characteristic recovery module (Park: T4 and T5 are turned off as seen in fig. 7), the resetting module (Park: T6 and T7 are turned off as seen in fig. 7) and the light emitting module are turned off (Park: OLED ED is off, fig. 7); and wherein when the pixel driving circuit is in the light emitting stage (this stage is seen in fig. 9), the driving module (Park: T1 is turned on at this stage, fig. 9), the electronic characteristic recovery module (Park: T4 and T5 are turned on, see fig. 9) and the light emitting module are turned on (Park: OLED ED is on as seen in fig. 9), and the voltage writing module (Park: T2 and T3 are turned off as seen in fig. 9) and the resetting module are turned off (Park: T6 and T7 are turned off as seen in fig. 9).  

As to claim 18, Park in view of Akimoto teaches the display device, wherein the first TFT (Park: T1, fig. 3), the second TFT (Park: T2, fig. 3), the third TFT (Park: T3, fig. 3), the fourth TFT (Park: T6, fig. 3), the fifth TFT (Park: T5, fig. 3), the sixth TFT (Park: T4, fig. 3) and the seventh TFT (Park: T7, fig. 3) are all P-type TFTs (Park: as seen in fig. 3); wherein the light emitting control signal (Park: during resetting stage as illustrated in fig. 6, Esi high) and the scan signal (Park: during resetting stage as illustrated in fig. 6, Gsi is high) correspond to a high voltage level and the electronic characteristic recovery control signal corresponds to a low voltage level in the resetting stage (Park: during resetting stage as illustrated in fig. 6, Gsi-1 is low); wherein the light emitting control signal corresponds to the high voltage level (Park: during data writing and threshold compensation as illustrated in fig. 8, Esi high) and the electronic characteristic recovery control signal (Park: during data writing and threshold compensation as illustrated in fig. 8, Gsi-1 is high) and the scan signal correspond to the low voltage level in  the data writing and threshold voltage compensation stage (Park: during data writing and threshold compensation as illustrated in fig. 8, Gsi is low); and wherein the electronic characteristic recovery control signal (Park: Gsi-1, fig. 10) and the scan signal (Park: Gsi, fig. 10) correspond to the high voltage level (Park: as seen in fig. 10) and the light emitting control signal corresponds to the low voltage level in the light emitting stage (Park: Esi is low as seen in fig. 10). 

10.	Claims 6 and15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0221165) in view of Akimoto et al (US 2010/0053144) and further in view of Kim et al (US 2021/0036080).
	As to claim 6, Park in view of Akimoto does not teach the dual-gate transistor as claimed.
	However, Kim teaches the pixel driving circuit, wherein the fourth TFT is a first dual-gate transistor (T4, fig. 3) and the third TFT is a second dual-gate transistor (T3, fig. 3); wherein the first dual-gate transistor comprises a first source transistor (T4_2, fig. 3) and a first drain transistor (T4_1, fig. 3), the first source transistor and the first drain transistor respectively comprise a gate, a source and a drain (see fig. 3 element T4), the source of the first source transistor is electrically connected to the predetermined voltage (Vint, fig. 3), the drain of the first source transistor (T4_2, fig. 3) is electrically connected to the source of the first drain transistor (T4_1, fig. 3), and the drain of the first drain transistor is electrically connected to the gate of the first TFT (T1, fig. 3); and wherein the second dual-gate transistor comprises a second source transistor (T3_2, fig. 3) and a second drain transistor (T3_1, fig. 3), the second source transistor and the second drain transistor respectively comprise a gate, a source and a drain (see fig. 3 element T3), the source of the second source transistor is electrically connected to the drain of the first TFT (T1, fig. 3), the drain of the second source transistor (T3_2, fig. 3) is electrically connected to the source of the second drain transistor (T3_1, fig. 3) and the drain of the second drain transistor is electrically connected to the gate of the first TFT (T1, fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park and Akimoto, the third and the fourth TFTs as dual-gate transistors including the corresponding connections, as suggested by Kim in order to reduce current leakage of each transistors ([0095]).

As to claim 15, Park in view of Akimoto does not teach the dual-gate transistor as claimed.
	However, Kim teaches the display device, wherein the fourth TFT is a first dual-gate transistor (T4, fig. 3) and the third TFT is a second dual-gate transistor (T3, fig. 3); wherein the first dual-gate transistor comprises a first source transistor (T4_2, fig. 3) and a first drain transistor (T4_1, fig. 3), the first source transistor and the first drain transistor respectively comprise a gate, a source and a drain (see fig. 3 element T4), the source of the first source transistor is electrically connected to the predetermined voltage (Vint, fig. 3), the drain of the first source transistor (T4_2, fig. 3) is electrically connected to the source of the first drain transistor (T4_1, fig. 3), and the drain of the first drain transistor is electrically connected to the gate of the first TFT (T1, fig. 3); and wherein the second dual-gate transistor comprises a second source transistor (T3_2, fig. 3) and a second drain transistor (T3_1, fig. 3), the second source transistor and the second drain transistor respectively comprise a gate, a source and a drain (see fig. 3 element T3), the source of the second source transistor is electrically connected to the drain of the first TFT (T1, fig. 3), the drain of the second source transistor (T3_2, fig. 3) is electrically connected to the source of the second drain transistor (T3_1, fig. 3) and the drain of the second drain transistor is electrically connected to the gate of the first TFT (T1, fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park and Akimoto, the third and the fourth TFTs as dual-gate transistors including the corresponding connections, as suggested by Kim in order to reduce current leakage of each transistors ([0095]).

11.	Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2019/0221165) in view of Akimoto et al (US 2010/0053144) and further in view of Cho et al (US 2014/0346475).
As to claim 7, while Park in view of Akimoto teaches anode of the light emitting diode (Park: ED, fig. 3) is electrically connected to the drain of the sixth TFT (Park: T4, fig. 3), and cathode of the light emitting diode receive a power signal (Park: ELVSS, fig. 3), Park in view of Akimoto does not teach wherein the light emitting module comprises a plurality of light emitting diodes connected in parallel as claimed.
	However, Cho teaches the pixel driving circuit, wherein the light emitting module comprises a plurality of light emitting diodes connected in parallel (see fig. 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park and Akimoto, wherein the light emitting module comprises a plurality of light emitting diodes connected in parallel, as suggested by Cho in order for the OLEDs to keep emitting light without any perceivable brightness loss even if a defective OLED is separated from the pixel circuit ([0146]).

As to claim 16, while Park in view of Akimoto teaches anode of the light emitting diode (Park: ED, fig. 3) is electrically connected to the drain of the sixth TFT (Park: T4, fig. 3), and cathode of the light emitting diode receive a power signal (Park: ELVSS, fig. 3), Park in view of Akimoto does not teach wherein the light emitting module comprises a plurality of light emitting diodes connected in parallel as claimed.
	However, Cho teaches the display device, wherein the light emitting module comprises a plurality of light emitting diodes connected in parallel (see fig. 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Park and Akimoto, wherein the light emitting module comprises a plurality of light emitting diodes connected in parallel, as suggested by Cho in order for the OLEDs to keep emitting light without any perceivable brightness loss even if a defective OLED is separated from the pixel circuit ([0146]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628          

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628